Citation Nr: 0000158	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  99-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Melanie Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1977.




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California.


REMAND

In correspondence received in May 1999, the veteran indicated 
that he desired to attend a hearing before a Member of the 
Board at the RO located in Los Angeles, California, if 
needed.  While hearings are not mandatory, they afford 
claimants opportunity to present testimony and evidence that 
could provide the basis for allowance of a claim.  Thus, the 
veteran should be afforded the opportunity for a hearing.  
See 38 C.F.R. § 20.700(a) (1999).   

The RO denied entitlement to service connection for tinnitus 
in the May 1998 rating decision.  In his May 1999 Appeal to 
Board of Veterans' Appeals, VA Form 9, the veteran expressed 
disagreement with the denial of service connection for 
tinnitus.  This constitutes a Notice of Disagreement as to 
this issue.  38 C.F.R. §§ 20.200, 20.201 (1999).  The RO did 
not provide the veteran a Statement of the Case on the issue 
of service connection for tinnitus.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999); 38 C.F.R. § 19.26 (1999).  

Accordingly, the case is remanded for the following:

1.  The RO should schedule the veteran 
for a Travel Board hearing.  The veteran 
should be advised that he is free to 
submit additional evidence at the time of 
the hearing.

2.  The RO should provide the veteran a 
Statement of the Case on the issue of 
service connection for tinnitus and 
advise him of the need to perfect an 
appeal on that issue.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

